Title: To Alexander Hamilton from Theodosius Fowler, 2 February 1793
From: Fowler, Theodosius
To: Hamilton, Alexander


New York Feby 2. 1793
respected Sir
I have observed lately in the public prints another Report of a Committee of Congress on the failure of the Expedition under the Comd of Genl St Clair.
I take the liberty of writing to you in Confidence and beg you to favor me with the particular situation of the Contract that Mr William Duer acted under, whether he has fulfilled on his part and if he has produced Vouchers and other documents sufficient to cover the advances made him by the Public. Do pray write me on this Subject and let me know how the Matter stands for I am distressd beyond description about this afair—tho I am an inocent person in the whole of this Transaction, which no doubt you are perfectly senciable of. My dr Sir permit me to say I must look up to you as my friend and protector in this Business for if I am made an inocent Victim of it [it] will be a most cruel fate to me and my family for ever.
I hope my particular situation in this Business will be a sufficient apology for my taking the liberty of writing to you on this Subject.
Believe me to be with perfect respect & Esteem your most obt & very Humble Sert.
T. Fowler
